



Exhibit 10.1


CNO FINANCIAL GROUP, INC.
AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN




1.
Purpose
1
2.
Definitions
1
3.
Administration
3
4.
Stock Subject to Plan
4
5.
Eligibility; Per-Person Award Limitations
5
6.
Specific Terms of Awards
5
7.
Performance-Based Compensation
10
8.
Certain Provisions Applicable to Awards
10
9.
Change in Control
11
10.
Additional Award Forfeiture Provisions
11
11.
General Provisions
12







    



--------------------------------------------------------------------------------












CNO FINANCIAL GROUP, INC.
AMENDED AND RESTATED
LONG-TERM INCENTIVE PLAN
              1.    Purpose.    The purpose of this Amended and Restated
Long-Term Incentive Plan (the "Plan") is to aid CNO Financial Group, Inc., a
Delaware corporation (together with its successors and assigns, the "Company"),
in attracting, retaining, motivating and rewarding certain employees and
non-employee directors of the Company or its subsidiaries or affiliates, to
provide for equitable and competitive compensation opportunities, to recognize
individual contributions and reward achievement of Company goals, and promote
the creation of long-term value for stockholders by closely aligning the
interests of Participants with those of stockholders. The Plan authorizes stock
based incentives for Participants. The Plan was initially established as the
Conseco, Inc. 2003 Long-Term Incentive Plan, has been amended from time to time
thereafter, and is hereby amended and restated effective upon approval by the
stockholders of the Company.
              2.    Definitions.    In addition to the terms defined in
Section 1 above and elsewhere in the Plan, the following capitalized terms used
in the Plan have the respective meanings set forth in this Section:
              (a)  "10% Shareholder" shall have the meaning specified in
Section 6(b)(iv).
              (b)  "Annual Limit" shall have the meaning specified in
Section 5(b).
              (c)  "Award" means any Option, SAR, Restricted Stock, RSU, Stock
granted as a bonus or in lieu of another award, Dividend Equivalent, Other
Stock-Based Award or Performance Award, together with any related right or
interest, granted to a Participant under the Plan.
              (d)  "Beneficiary" means the legal representatives of the
Participant's estate entitled by will or the laws of descent and distribution to
receive the benefits under a Participant's Award upon a Participant's death,
provided that, if and to the extent authorized by the Committee, a Participant
may be permitted to designate a Beneficiary, in which case the "Beneficiary"
instead will be the person, persons, trust or trusts (if any are then surviving)
which have been designated by the Participant in his or her most recent written
and duly filed beneficiary designation to receive the benefits specified under
the Participant's Award upon such Participant's death.
              (e)  "Board" means the Company's Board of Directors.
              (f)  "Change in Control" means the occurrence of any of the
following events:


(i)    the acquisition (other than an acquisition in connection with a
"Non-Control Transaction" (as defined below)) by any "person" (as such term is
used in Sections 13(d) and 14(d) of the Exchange Act) of "beneficial ownership"
(as such term is defined in Rule 13d-3 promulgated under the Exchange Act),
directly or indirectly, of securities of the Company or its Ultimate Parent
representing 51% or more of the combined voting power of the then outstanding
securities of the Company or its Ultimate Parent entitled to vote generally with
respect to the election of the board of directors of the Company or its Ultimate
Parent; or


(ii)    as a result of or in connection with a tender or exchange offer or
contest for election of directors, individual board members of the Company
(identified as of the date of commencement of such tender or exchange offer, or
the commencement of such election contest, as the case may be) cease to
constitute at least a majority of the board of directors of the Company; or


(iii)     the consummation of a merger, consolidation or reorganization with or
into the Company unless (x) the stockholders of the Company immediately before
such transaction beneficially own, directly or indirectly, immediately following
such transaction, securities representing 51% or more of the combined voting
power of the then outstanding securities entitled to vote generally with respect
to the election of the board of directors of the Company (or its successor) or,
if applicable, the Ultimate


1

--------------------------------------------------------------------------------





Parent and (y) individual board members of the Company (identified as of the
date that a binding agreement providing for such transaction is signed)
constitute at least a majority of the board of directors of the Company (or its
successor) or, if applicable, the Ultimate Parent (a transaction to which
clauses (x) and (y) apply, a "Non-Control Transaction").
              (g)  "Code" means the Internal Revenue Code of 1986, as amended.
References to any provision of the Code or regulation thereunder shall include
any successor provisions and regulations, and reference to regulations includes
any applicable guidance or pronouncement of the Department of the Treasury and
Internal Revenue Service.
              (h)  "Committee" means the Human Resources and Compensation
Committee of the Board, the composition and governance of which is established
in the Committee's Charter as approved from time to time by the Board and
subject to Section 303A.05 of the Listed Company Manual of the New York Stock
Exchange, and other corporate governance documents of the Company. No action of
the Committee shall be void or deemed to be without authority due to the failure
of any member, at the time the action was taken, to meet any qualification
standard set forth in the Committee Charter or the Plan. The full Board may
perform any function of the Committee hereunder except to the extent limited
under Section 303A.05 of the Listed Company Manual, in which case the term
"Committee" shall refer to the Board.
              (i)  "Covered Employee" means an Eligible Person who is a Covered
Employee as specified in Section 11(j).
              (j)  "Dividend Equivalent" means a right, granted under this Plan,
to receive cash, Stock, other Awards or other property equal in value to all or
a specified portion of the dividends paid with respect to a specified number of
shares of Stock.
              (k)  "Effective Date" means the effective date specified in
Section 11(q).
              (l)  "Eligible Person" has the meaning specified in Section 5.
              (m)  "Exchange Act" means the Securities Exchange Act of 1934, as
amended. References to any provision of the Exchange Act or rule (including a
proposed rule) thereunder shall include any successor provisions and rules.
              (n)  "Fair Market Value" means the fair market value of Stock,
Awards or other property as determined in good faith by the Committee or under
procedures established by the Committee. Unless otherwise determined by the
Committee, the Fair Market Value of Stock shall be the officially-quoted closing
selling price of the Stock on the principal stock exchange or market on which
Stock is traded on the day as of which such value is being determined or, if
there is no sale on that day, then on the last previous day on which a sale was
reported. Fair Market Value relating to the exercise price or base price of any
Non-409A Option or SAR shall conform to requirements under Code Section 409A.
              (o)  "409A Awards" means Awards that constitute a deferral of
compensation under Code Section 409A and regulations thereunder. "Non-409A
Awards" means Awards other than 409A Awards. Although the Committee retains
authority under the Plan to grant Options, SARs and Restricted Stock on terms
that will qualify those Awards as 409A Awards, Options, SARs exercisable for
Stock, and Restricted Stock will be Non-409A Awards unless otherwise expressly
specified by the Committee.
              (p)  "ISO" means any Option designated as an incentive stock
option within the meaning of Code Section 422 and qualifying thereunder.
              (q)  "Option" means a right, granted under the Plan, to purchase
Stock.
              (r)  "Other Stock-Based Awards" means Awards granted to a
Participant under Section 6(h).
              (s)  "Participant" means a person who has been granted an Award
under the Plan which remains outstanding, including a person who is no longer an
Eligible Person.


2

--------------------------------------------------------------------------------







              (t)  "Performance Award" means a conditional right, granted to a
Participant under Sections 6(i) and 7, to receive cash, Stock or other Awards or
payments.
              (u)  "Restricted Stock" means Stock granted under the Plan which
is subject to certain restrictions and to a risk of forfeiture.
              (v)  "RSU" means a right, granted under the Plan, to receive
Stock, cash or other Awards or a combination thereof at the end of a specified
deferral period.
              (w)  "Retirement" means, unless otherwise stated in an applicable
Award agreement, Participant's voluntary termination of employment after
achieving either (i) 62 years of age or (ii) 60 years of age with at least
10 years of employment with the Company.
              (x)  "Rule 16b-3" means Rule 16b-3, as from time to time in effect
and applicable to Participants, promulgated by the Securities and Exchange
Commission under Section 16 of the Exchange Act.
              (y)  "Stock" means the Company's Common Stock, par value $0.01 per
share, and any other equity securities of the Company that may be substituted or
resubstituted for Stock pursuant to Section 11(c).
              (z)  "SAR" means a right granted to a Participant under
Section 6(c).
              (aa)  "Ultimate Parent" means the parent corporation (or if there
is more than one parent corporation, the ultimate parent corporation) that,
following a transaction, directly or indirectly beneficially owns a majority of
the voting power of the outstanding securities entitled to vote with respect to
the election of the board of directors of the Company (or its successor).
              3.    Administration.    
              (a)  Authority of the Committee. The Plan shall be administered by
the Committee, which shall have full and final authority, in each case subject
to and consistent with the provisions of the Plan, to select Eligible Persons to
become Participants; to grant Awards; to determine the type and number of
Awards, the dates on which Awards may be exercised and on which the risk of
forfeiture or deferral period relating to Awards shall lapse or terminate, the
acceleration of any such dates, the expiration date of any Award, whether, to
what extent, and under what circumstances an Award may be settled, or the
exercise price of an Award may be paid, in cash, Stock, other Awards, or other
property, and other terms and conditions of, and all other matters relating to,
Awards; to prescribe documents evidencing or setting terms of Awards (such Award
documents need not be identical for each Participant), amendments thereto, and
rules and regulations for the administration of the Plan and amendments thereto
(including outstanding Awards); to construe and interpret the Plan and Award
documents and correct defects, supply omissions or reconcile inconsistencies
therein; and to make all other decisions and determinations as the Committee may
deem necessary or advisable for the administration of the Plan. Decisions of the
Committee with respect to the administration and interpretation of the Plan
shall be final, conclusive, and binding upon all persons interested in the Plan,
including Participants, Beneficiaries, transferees under Section 11(b) and other
persons claiming rights from or through a Participant, and stockholders.
              (b)  Manner of Exercise of Committee Authority. The express grant
of any specific power to the Committee, and the taking of any action by the
Committee, shall not be construed as limiting any power or authority of the
Committee. The Committee may act through subcommittees, including for purposes
of perfecting exemptions under Rule 16b-3, in which case the subcommittee shall
be subject to and have authority under the charter applicable to the Committee,
and the acts of the subcommittee shall be deemed to be acts of the Committee
hereunder. The Committee may delegate the administration of the Plan to one or
more officers or employees of the Company, and such administrator(s) may have
the authority to execute and distribute Award agreements or other documents
evidencing or relating to Awards granted by the Committee under this Plan, to
maintain records relating to Awards, to process or oversee the issuance of Stock
under Awards, to interpret and administer the terms of Awards, to make grants of
Awards to officers (other than any officer subject to Section 16 of the Exchange
Act) and employees of the Company (including any prospective officer (other than
any such officer who is expected to be subject to Section 16 of the Exchange
Act) or employee) subject to an individual maximum annual Award limit as
determined and


3

--------------------------------------------------------------------------------





approved at the Committee's discretion, and all necessary and appropriate
decisions and determinations with respect thereto and to take such other actions
as may be necessary or appropriate for the administration of the Plan and of
Awards under the Plan, provided that in no case shall any such administrator be
authorized (i) to take any action that would result in the loss of an exemption
under Rule 16b-3 for Awards granted to or held by Participants who at the time
are subject to Section 16 of the Exchange Act in respect of the Company, (ii) to
take any action inconsistent with Section 157 and other applicable provisions of
the Delaware General Corporation Law, or (iii) to make any determination
required to be made by the Committee under the New York Stock Exchange corporate
governance standards applicable to listed company compensation committees
(currently, Rule 303A.05). Any action by any such administrator within the scope
of its delegation shall be deemed for all purposes to have been taken by the
Committee and, except as otherwise specifically provided, references in this
Plan to the Committee shall include any such administrator. The Committee (and,
to the extent it so provides, any subcommittee) shall have sole authority to
determine whether to review any actions and/or interpretations of any such
administrator, and if the Committee shall decide to conduct such a review, any
such actions and/or interpretations of any such administrator shall be subject
to approval, disapproval or modification by the Committee.
              (c)  Limitation of Liability. The Committee and each member
thereof, and any person acting pursuant to authority delegated by the Committee,
shall be entitled, in good faith, to rely or act upon any report or other
information furnished by any executive officer, other officer or employee of the
Company or a subsidiary or affiliate, the Company's independent auditors,
consultants or any other agents assisting in the administration of the Plan.
Members of the Committee, any person acting pursuant to authority delegated by
the Committee, and any officer or employee of the Company or a subsidiary or
affiliate acting at the direction or on behalf of the Committee or a delegee
shall not be personally liable for any action or determination taken or made in
good faith with respect to the Plan, and shall, to the extent permitted by law,
be fully indemnified and protected by the Company with respect to any such
action or determination.
              4.    Stock Subject to Plan.    
              (a)  Overall Number of Shares Available for Delivery. The total
number of shares of Stock reserved for delivery in connection with Awards under
this Plan shall be 38,239,505 shares. The total number of shares available is
subject to adjustment as provided in Section 11(c). Any shares of Stock
delivered under the Plan shall consist of authorized and unissued shares or
treasury shares. No more than 12,750,000 shares may be delivered hereunder as
ISOs.
              (b)  Share Counting Rules. The Committee may adopt reasonable
counting procedures to ensure appropriate counting, avoid double counting (as,
for example, in the case of tandem or substitute awards) and make adjustments in
accordance with this Section 4(b). Shares shall be counted against those
reserved to the extent such shares have been delivered and are no longer subject
to a risk of forfeiture; provided, however, that notwithstanding the above, the
number of shares available for issuance under the Plan shall be reduced by 1.25
shares of Stock for every one share of Stock issued in respect of an Award other
than an Award of an Option, SAR, or Award that must be settled in cash. To the
extent that an Award under the Plan is canceled, expired, forfeited, settled in
cash, or otherwise terminated without delivery of shares to the Participant, the
shares retained by or returned to the Company will be available under the Plan.
The preceding sentence shall not be applicable with respect to (i) the
cancellation of an SAR granted in tandem with an Option upon the exercise of the
Option or (ii) the cancellation of an Option granted in tandem with an SAR upon
the exercise of the SAR. The following shares, however, may not be made
available for issuance as Awards under this Plan: (a) shares not issued or
delivered as a result of the net settlement of an outstanding Option or SAR,
(b) shares used to pay the exercise price or withholding taxes related to an
outstanding Award, or (c) shares repurchased on the open market with the
proceeds from the exercise of an Option. In addition, in the case of any Award
granted in assumption of or in substitution for an award of a company or
business acquired by the Company or a subsidiary or affiliate or with which the
Company or a subsidiary or affiliate combines, shares issued or issuable in
connection with such substitute Award shall not be counted against the number of
shares reserved under the Plan.


4

--------------------------------------------------------------------------------







              5.    Eligibility; Per-Person Award Limitations.    
              (a)  Eligibility. Awards may be granted under the Plan only to
Eligible Persons. For purposes of the Plan, an "Eligible Person" means (i) an
employee of the Company or any subsidiary or affiliate, including any person who
has been offered employment by the Company or a subsidiary or affiliate,
provided that such prospective employee may not receive any payment or exercise
any right relating to an Award until such person has commenced employment with
the Company or a subsidiary or affiliate, (ii) any non-employee directors of the
Company or (iii) other individuals who perform services for the Company or any
subsidiary or affiliate. An employee on leave of absence may be considered as
still in the employ of the Company or a subsidiary or affiliate for purposes of
eligibility for participation in the Plan, if so determined by the Committee.
For purposes of the Plan, a joint venture in which the Company or a subsidiary
has a substantial direct or indirect equity investment shall be deemed an
affiliate, if so determined by the Committee. Holders of awards who will become
Eligible Persons granted by a company or business acquired by the Company or a
subsidiary or affiliate, or with which the Company or a subsidiary or affiliate
combines, are eligible for grants of substitute awards granted in assumption of
or in substitution for such outstanding awards previously granted under the Plan
in connection with such acquisition or combination transaction, if so determined
by the Committee.
              (b)  Per-Person Award Limitations. In each calendar year during
any part of which the Plan is in effect, an Eligible Person may be granted
Awards under each of Section 6(b) through (i) relating to up to his or her
Annual Limit (such Annual Limit to apply separately to the type of Award
authorized under each specified subsection). A Participant's Annual Limit, in
any year during any part of which the Participant is then eligible under the
Plan, shall equal 1,000,000 shares, subject to adjustment as provided in
Section 11(c). Additionally, the maximum number of shares of Stock subject to
Awards granted during a single calendar year to any non-employee director, taken
together with any cash or other fees earned by such non-employee director during
such calendar year, shall not exceed (i) $500,000 in total value in the case of
non-employee directors other than the Board Chair or Lead Director or
(ii) $950,000 in total value in the case of the Board Chair or Lead Director (in
each case, calculating the value of any such Awards based on the grant date fair
value of such Awards for financial reporting purposes).
              6.    Specific Terms of Awards.    
              (a)  General. Awards may be granted on the terms and conditions
set forth in this Section 6. In addition, the Committee may impose on any Award
or the exercise thereof, at the date of grant or thereafter (subject to
Sections 11(e) and 11(k)), such additional terms and conditions, not
inconsistent with the provisions of the Plan, as the Committee shall determine,
including terms requiring forfeiture of Awards in the event of termination of
employment or service by the Participant and terms permitting a Participant to
make elections relating to his or her Award. The Committee shall retain full
power and discretion with respect to any term or condition of an Award that is
not mandatory under the Plan, subject to Section 11(k). The Committee shall
require the payment of lawful consideration for an Award to the extent necessary
to satisfy the requirements of the Delaware General Corporation Law, and may
otherwise require payment of consideration for an Award except as limited by the
Plan.
              (b)  Options. The Committee is authorized to grant Options to
Participants on the following terms and conditions:
              (i)  Exercise Price. The exercise price per share of Stock
purchasable under an Option (including both ISOs and non-qualified Options)
shall be determined by the Committee, provided that, notwithstanding anything
contained herein to the contrary such exercise price shall be (A) fixed as of
the grant date, and (B) not less than the Fair Market Value of a share of Stock
on the grant date. Notwithstanding the foregoing, any substitute award granted
in assumption of or in substitution for an outstanding award granted by a
company or business acquired by the Company or a subsidiary or affiliate, or
with which the Company or a subsidiary or affiliate combines, may be granted
with an exercise price per share of Stock other than as required above.
              (ii)  No Repricing. Except for adjustments as permitted by
Section 11(c), without the approval of stockholders, the Committee will not
amend, replace, substitute, or exchange previously granted Options in a
transaction that constitutes a "repricing," which means any of


5

--------------------------------------------------------------------------------





the following: (i) changing the terms of an Option to lower its exercise price;
(ii) any other action that is treated as a "repricing" under generally accepted
accounting principles; (iii) repurchasing for cash or canceling an Option at a
time when its exercise price is greater than the Fair Market Value of the
underlying shares of Stock in exchange for another Award; or (iv) as such term
is used in Section 303A.08 of the Listed Company Manual of the New York Stock
Exchange.
              (iii)  Option Term; Time and Method of Exercise. The Committee
shall determine the term of each Option, provided that in no event shall the
term of any Option exceed a period of ten years from the date of grant. The
Committee shall determine the time or times at which or the circumstances under
which an Option may be exercised in whole or in part. In addition, the Committee
shall determine the methods by which such exercise price may be paid or deemed
to be paid and the form of such payment (subject to Sections 11(k) and 11(l)),
including, without limitation, cash, Stock (including by withholding Stock
deliverable upon exercise), other Awards or awards granted under other plans of
the Company or any subsidiary or affiliate, or other property (including through
broker-assisted "cashless exercise" arrangements, to the extent permitted by
applicable law), and the methods by or forms in which Stock will be delivered or
deemed to be delivered in satisfaction of Options to Participants.
              (iv)  ISOs. Notwithstanding anything to the contrary in this
Section 6, in the case of the grant of an Option intending to qualify as an ISO:
(i) if the Participant owns stock possessing more than 10 percent of the
combined voting power of all classes of stock of the Company (a "10%
Shareholder"), the purchase price of such Option must be at least 110 percent of
the fair market value of the Common Stock on the date of grant and the Option
must expire within a period of not more than five (5) years from the date of
grant, and (ii) termination of employment will occur when the person to whom an
Award was granted ceases to be an employee (as determined in accordance with
Section 3401(c) of the Code and the regulations promulgated thereunder) of the
Company and its subsidiaries. Notwithstanding anything in this Section 6 to the
contrary, Options designated as ISOs shall not be eligible for treatment under
the Code as ISOs to the extent that either (iii) the aggregate fair market value
of shares of Common Stock (determined as of the time of grant) with respect to
which such Options are exercisable for the first time by the Participant during
any calendar year (under all plans of the Company and any subsidiary) exceeds
$100,000, taking Options into account in the order in which they were granted,
and (iv) such Options otherwise remain exercisable but are not exercised within
three (3) months of termination of employment (or such other period of time
provided in Section 422 of the Code).
              (v)  Minimum Vesting. Options may not vest earlier than the first
anniversary of the grant date (or the grantee's commencement of service)(if such
grant is made in connection with such commencement), The foregoing minimum
vesting condition need not apply (A) in the case of the death, disability or
Retirement of the Participant or termination in connection with a Change in
Control and (B) with respect to up to an aggregate of five percent of the shares
of Stock authorized under the Plan, which may be granted (or regranted upon
forfeiture) as Options without regard to such minimum vesting requirements.
              (c)  SARs. The Committee is authorized to grant SARs to
Participants on the following terms and conditions:
              (i)  Right to Payment. An SAR shall confer on the Participant to
whom it is granted a right to receive, upon exercise thereof, shares of Stock
having a value equal to the excess of (A) the Fair Market Value of one share of
Stock on the date of exercise (or, in the case of a "Limited SAR," the Fair
Market Value determined by reference to the change in control price, as defined
under the applicable award agreement) over (B) the exercise or settlement price
of the SAR as determined by the Committee. SARs may be granted to Participants
from time to time either in tandem with or as a component of other Awards
granted under the Plan ("tandem SARs") or not in conjunction with other Awards
("freestanding SARs") and may, but need not,


6

--------------------------------------------------------------------------------





relate to a specific Option granted under Section 6(b). The per share price for
exercise or settlement of SARs (including both tandem SARs and freestanding
SARs) shall be determined by the Committee, but in the case of SARs that are
granted in tandem to an Option shall not be less than the exercise price of the
Option and in the case of freestanding SARs shall be (A) fixed as of the grant
date, and (B) not less than the Fair Market Value of a share of Stock on the
grant date.
              (ii)  No Repricing. Except for adjustments as permitted by
Section 11(c), without the approval of stockholders, the Committee will not
amend, replace, substitute, or exchange previously granted SARs in a transaction
that constitutes a "repricing," which means any of the following (i) changing
the terms of an SAR to lower its exercise or settlement price; (ii) any other
action that is treated as a "repricing" under generally accepted accounting
principles; (iii) repurchasing for cash or canceling an SAR at a time when its
exercise or settlement price is greater than the Fair Market Value of the
underlying shares of Stock in exchange for another Award; or (iv) as such term
is used in Section 303A.08 of the Listed Company Manual of the New York Stock
Exchange.
              (iii)  Other Terms. The Committee shall determine the term of each
SAR, provided that in no event shall the term of an SAR exceed a period of ten
years from the date of grant. The Committee shall determine at the date of grant
or thereafter, the time or times at which and the circumstances under which a
SAR may be exercised in whole or in part (including based on future service
requirements), the method of exercise, method of settlement, method by or forms
in which Stock will be delivered or deemed to be delivered to Participants, and
whether or not a SAR shall be free-standing or in tandem or combination with any
other Award. Limited SARs that may only be exercised in connection with a Change
in Control or termination of service following a Change in Control as specified
by the Committee may be granted on such terms, not inconsistent with this
Section 6(c), as the Committee may determine. The Committee may require that an
outstanding Option be exchanged for an SAR exercisable for Stock having vesting,
expiration, and other terms substantially the same as the Option, so long as
such exchange will not result in additional accounting expense to the Company.
              (iv)  Minimum Vesting. SARs may not vest earlier than the first
anniversary of the grant date (or the grantee's commencement of service)(if such
grant is made in connection with such commencement), The foregoing minimum
vesting condition need not apply (A) in the case of the death, disability or
Retirement of the Participant or termination in connection with a Change in
Control, and (B) with respect to up to an aggregate of five percent of the
shares of Stock authorized under the Plan, which may be granted (or regranted
upon forfeiture) as SARs without regard to such minimum vesting requirements.
              (d)  Restricted Stock. The Committee is authorized to grant
Restricted Stock to Participants on the following terms and conditions:
              (i)  Award and Restrictions. Subject to Section 6(d)(ii),
Restricted Stock shall be subject to such restrictions on transferability, risk
of forfeiture and other restrictions, if any, as the Committee may impose, which
restrictions may lapse separately or in combination at such times, under such
circumstances, in such installments or otherwise and under such other
circumstances as the Committee may determine at the date of grant or thereafter.
Except to the extent restricted under the terms of the Plan and any Award
document relating to the Restricted Stock, a Participant granted Restricted
Stock shall have all of the rights of a stockholder, including the right to vote
the Restricted Stock and the right to receive dividends thereon (subject to any
mandatory reinvestment or other requirement imposed by the Committee).
              (ii)  Forfeiture. Except as otherwise determined by the Committee,
upon termination of employment or service during the applicable restriction
period, Restricted Stock that is at that time subject to restrictions shall be
forfeited and reacquired by the Company; provided that the Committee may
provide, by rule or regulation or in any Award document, or may determine in


7

--------------------------------------------------------------------------------





any individual case, that restrictions or forfeiture conditions relating to
Restricted Stock will lapse in whole or in part, including in the event of
terminations resulting from specified causes.
              (iii)  Limitation on Vesting. The grant, issuance, retention,
vesting and/or settlement of Restricted Stock shall occur at such time and in
such installments as determined by the Committee or under criteria established
by the Committee. Subject to Section 10, the Committee shall have the right to
make the timing of the grant and/or the issuance, ability to retain, vesting
and/or settlement of Restricted Stock subject to continued employment, passage
of time and/or such performance conditions as deemed appropriate by the
Committee; provided that the grant, issuance, retention, vesting and/or
settlement of a Restricted Stock Award that is based in whole or in part on
performance conditions and/or the level of achievement versus such performance
conditions shall be subject to a performance period of not less than one year,
and any Award based solely upon continued employment or the passage of time
shall vest over a period not less than three years, with no portion vesting in
less than one year, from the date the Award is made, provided that such vesting
may occur ratably over the three-year period. The foregoing minimum vesting
conditions need not apply (A) in the case of the death, disability or Retirement
of the Participant or termination in connection with a Change in Control and
(B) with respect to up to an aggregate of five percent of the shares of Stock
authorized under the Plan, which may be granted (or regranted upon forfeiture)
as Restricted Stock or RSUs without regard to such minimum vesting requirements.
              (iv)  Certificates for Stock. Restricted Stock granted under the
Plan may be evidenced in such manner as the Committee shall determine. If
certificates representing Restricted Stock are registered in the name of the
Participant, the Committee may require that such certificates bear an
appropriate legend referring to the terms, conditions and restrictions
applicable to such Restricted Stock, that the Company retain physical possession
of the certificates, and that the Participant deliver a stock power to the
Company, endorsed in blank, relating to the Restricted Stock.
              (v)  Dividends and Splits. As a condition to the grant of an Award
of Restricted Stock on or after the Effective Date of the Plan, the Committee
shall require that any dividends paid on a share of Restricted Stock shall be
held in an account for the benefit of the Participant, to be paid out only upon
vesting of such Restricted Stock, or automatically reinvested in additional
Restricted Stock, which shall be subject to the same terms as applied to the
original Restricted Stock to which it relates. Unless otherwise determined by
the Committee, Stock distributed in connection with a Stock split or Stock
dividend, and other property distributed as a dividend, shall be subject to
restrictions and a risk of forfeiture to the same extent as the Restricted Stock
with respect to which such Stock or other property has been distributed.
               (e)  RSUs. The Committee is authorized to grant RSUs to
Participants, subject to the following terms and conditions:
               (i)  Award and Restrictions. Subject to Section 6(e)(ii), RSUs
shall be subject to such restrictions on transferability, risk of forfeiture and
other restrictions, if any, as the Committee may impose, which restrictions may
lapse separately or in combination at such times, under such circumstances
(including based on achievement of performance conditions and/or future service
requirements), in such installments or otherwise and under such other
circumstances as the Committee may determine at the date of grant or thereafter.
A Participant granted RSUs shall not have any of the rights of a stockholder,
including the right to vote, until Stock shall have been issued in the
Participant's name pursuant to the RSUs, except that the Committee may provide
for dividend equivalents pursuant to Section 6(e)(iii) below.
               (ii)  Limitation on Vesting. The grant, issuance, retention,
vesting and/or settlement of RSUs shall occur at such time and in such
installments as determined by the Committee or under criteria established by the
Committee. Subject to Section 10, the Committee shall have the right to make the
timing of the grant and/or the issuance, ability to retain, vesting and/or
settlement of


8

--------------------------------------------------------------------------------





RSUs subject to continued employment, passage of time and/or such performance
conditions as deemed appropriate by the Committee; provided that the grant,
issuance, retention, vesting and/or settlement of an RSU that is based in whole
or in part on performance conditions and/or the level of achievement versus such
performance conditions shall be subject to a performance period of not less than
one year, and any Award based solely upon continued employment or the passage of
time shall vest over a period not less than three years from the date the Award
is made, provided that such vesting may occur ratably over the three-year
period. RSUs may not vest earlier than the first anniversary of the grant date
(or the grantee's commencement of service, if such grant is made in connection
with such commencement). The foregoing minimum vesting conditions need not apply
(A) in the case of the death, disability or Retirement of the Participant or
termination in connection with a Change in Control, and (B) with respect to up
to an aggregate of five percent of the shares of Stock authorized under the
Plan, which may be granted (or re-granted upon forfeiture) as Restricted Stock
or RSUs without regard to such minimum vesting requirements.
               (iii)  Dividend Equivalents. As a condition to the grant of an
Award of RSUs on or after the Effective Date of the Plan, Dividend Equivalents
on the specified number of shares of Stock covered by an Award of RSUs shall be
payable only upon vesting of such RSUs, or deferred with respect to such RSUs,
either as a cash deferral or with the amount or value thereof automatically
deemed reinvested in additional RSUs, other Awards or other investment vehicles
having a Fair Market Value equal to the amount of such dividends, as the
Committee shall determine or permit a Participant to elect.
               (f)  Bonus Stock and Awards in Lieu of Obligations. The Committee
is authorized to grant Stock as a bonus, or to grant Stock or other Awards in
lieu of obligations of the Company or a subsidiary or affiliate to pay cash or
deliver other property under the Plan or under other plans or compensatory
arrangements, subject to such terms as shall be determined by the Committee.
               (g)  Dividend Equivalents. The Committee is authorized to grant
Dividend Equivalents to a Participant, which may be awarded on a free-standing
basis or in connection with another Award other than an Option, ISO, or SAR. The
Committee may provide that Dividend Equivalents shall be held in an account for
the benefit of the Participant, to be paid out upon vesting of such Award or
shall be deemed to have been reinvested in additional Stock, Awards, or other
investment vehicles, and subject to restrictions on transferability, risks of
forfeiture and such other terms as the Committee may specify. Notwithstanding
the foregoing, the Committee may not payout any dividends or Dividend
Equivalents with respect to any unvested Award under this Plan.
               (h)  Other Stock-Based Awards. The Committee is authorized,
subject to limitations under applicable law, to grant to Participants such other
Awards that may be denominated or payable in, valued in whole or in part by
reference to, or otherwise based on, or related to, Stock or factors that may
influence the value of Stock, including, without limitation, convertible or
exchangeable debt securities, other rights convertible or exchangeable into
Stock, purchase rights for Stock, Awards with value and payment contingent upon
performance of the Company or business units thereof or any other factors
designated by the Committee, and Awards valued by reference to the book value of
Stock or the value of securities of or the performance of specified subsidiaries
or affiliates or other business units. The Committee shall determine the terms
and conditions of such Awards. Stock delivered pursuant to an Award in the
nature of a purchase right granted under this Section 6(h) shall be purchased
for such consideration, paid for at such times, by such methods, and in such
forms, including, without limitation, cash, Stock, other Awards, notes, or other
property, as the Committee shall determine. Any such other Stock-based Award
that is based in whole or in part on performance conditions and/or the level of
achievement versus such performance conditions shall be subject to a performance
period of not less than one year, and any such other Stock-based Award based
solely on continued employment or the passage of time shall vest over a period
of not less than three years, with no portion vesting in less than one year,
from the date the Award is made, provided that such vesting may occur ratably
over the three-year period. The foregoing minimum vesting conditions need not
apply (A) in the case of the death, disability or Retirement of the Participant
or termination in connection with a Change in Control and (B) with respect to up
to an aggregate of five percent of the shares of Stock authorized under the
Plan, which may be granted (or regranted upon forfeiture) as other Awards
without regard to such minimum vesting requirements. Cash awards,


9

--------------------------------------------------------------------------------





as an element of or supplement to any other Award under the Plan, may also be
granted pursuant to this Section 6(h).
               (i)  Performance Awards. Performance Awards, denominated in cash
or in Stock or other Awards, may be granted by the Committee in accordance with
Section 7.
              7.    Performance-Based Compensation.    Performance Awards may be
denominated as a cash amount, number of shares of Stock, or specified number of
other Awards (or a combination) which may be earned upon achievement or
satisfaction of performance conditions specified by the Committee. In addition,
the Committee may specify that any other Award shall constitute a Performance
Award by conditioning the right of a Participant to exercise the Award or have
it settled, and the timing thereof, upon achievement or satisfaction of such
performance conditions as may be specified by the Committee. The Committee may
use such business criteria and other measures of performance as it may deem
appropriate in establishing any performance conditions, and may exercise its
discretion to reduce or increase the amounts payable under any Award subject to
performance conditions.
              8.    Certain Provisions Applicable To Awards.    
              (a)  Stand-Alone, Additional, Tandem, and Substitute Awards.
Subject to the provisions of Sections 6(b)(ii) and 6(c)(ii), awards granted
under the Plan may, in the discretion of the Committee, be granted either alone
or in addition to, in tandem with, or in substitution or exchange for, any other
Award or any award granted under another plan of the Company, any subsidiary or
affiliate, or any business entity to be acquired by the Company or a subsidiary
or affiliate, or any other right of a Participant to receive payment from the
Company or any subsidiary or affiliate; provided, however, that a 409A Award may
not be granted in tandem with a Non-409A Award. Awards granted in addition to or
in tandem with other Awards or awards may be granted either as of the same time
as or a different time from the grant of such other Awards or awards. Subject to
Sections 11(k) and (l), the Committee may determine that, in granting a new
Award, the in-the-money value or fair value of any surrendered Award or award or
the value of any other right to payment surrendered by the Participant may be
applied to reduce the exercise price of any Option, grant price of any SAR, or
purchase price of any other Award.
              (b)  Term of Awards. The term of each Award shall be for such
period as may be determined by the Committee, subject to the express limitations
set forth in the Plan.
              (c)  Form and Timing of Payment under Awards; Deferrals. Subject
to the terms of the Plan (including Sections 11(k) and (l)) and any applicable
Award document, payments to be made by the Company or a subsidiary or affiliate
upon the exercise of an Option or other Award or settlement of an Award may be
made in such forms as the Committee shall determine, including, without
limitation, cash, Stock, other Awards or other property, and may be made in a
single payment or transfer, in installments, or on a deferred basis. The
settlement of any Award may be accelerated, and cash paid in lieu of Stock in
connection with such settlement, in the discretion of the Committee or upon
occurrence of one or more specified events, subject to Sections 11(k) and (l).
Subject to Section 11(k), installment or deferred payments may be required by
the Committee (subject to Section 11(e)) or permitted at the election of the
Participant on terms and conditions established by the Committee. Payments may
include, without limitation, provisions for the payment or crediting of
reasonable interest on installment or deferred payments or the grant or
crediting of Dividend Equivalents or other amounts in respect of installment or
deferred payments denominated in Stock. In the case of any 409A Award that is
vested and no longer subject to a risk of forfeiture (within the meaning of Code
Section 83), such Award will be distributed to the Participant, upon application
of the Participant, if the Participant has had an unforeseeable emergency within
the meaning of Code Sections 409A(a)(2)(A)(vi) and 409A(a)(2)(B)(ii), in
accordance with Section 409A(a)(2)(B)(ii).
              (d)  Limitation on Vesting of Certain Awards. Subject to
Section 8, Restricted Stock will vest over a minimum period of three years, with
no portion vesting in less than one year, except in the event of a Participant's
death, disability, or retirement, or in the event of a Change in Control or
other special circumstances. The foregoing notwithstanding, Restricted Stock as
to which either the grant or vesting is based on, among other things, the
achievement of one or more performance conditions generally will vest over a
minimum period of one year except in the event of a Participant's death,
disability, or retirement, or in the event of a Change in Control or other
special circumstances, and provided further up to five percent of the shares of
Stock authorized under the Plan including non-employee director awards may be
granted as Restricted Stock without any minimum vesting requirements. For


10

--------------------------------------------------------------------------------





purposes of this Section 8(d), a performance period that precedes the grant of
the Restricted Stock will be treated as part of the vesting period if the
participant has been notified promptly after the commencement of the performance
period that he or she has the opportunity to earn the Award based on performance
and continued service, and vesting over a three-year period or one-year period
will include periodic vesting over such period if the rate of such vesting is
proportional (or less rapid) throughout such period.
              (e)  Cash Settlement of Awards. To the extent permitted by the
Committee at the time of grant or thereafter, the Company may deliver cash in
full or partial satisfaction, payment and/or settlement upon exercise,
cancellation, forfeiture or surrender of any Award.
              9.    Change in Control.    The Committee may set forth in any
Award Agreement the effect, if any, that a Change in Control or other, similar
transaction shall have on any awards granted under this Plan.
              10.    Additional Award Forfeiture Provisions.    
              (a)  Forfeiture of Options and Other Awards and Gains Realized
Upon Prior Option Exercises or Award Settlements. Unless otherwise determined by
the Committee, each Award granted hereunder, other than Awards granted to
non-employee directors, shall be subject to the following additional forfeiture
conditions, to which the Participant, by accepting an Award hereunder, agrees.
If any of the events specified in Section 10(b)(i), (ii), or (iii) occurs (a
"Forfeiture Event"), all of the following forfeitures will result:
              (i)  The unexercised portion of each Option held by the
Participant, whether or not vested, and any other Award not then settled will be
immediately forfeited and canceled upon the occurrence of the Forfeiture Event;
and
              (ii)  The Participant will be obligated to repay to the Company,
in cash, within five business days after demand is made therefore by the
Company, the total amount of Award Gain (as defined herein) realized by the
Participant upon each exercise of an Option or settlement of an Award that
occurred on or after (A) the date that is six months prior to the occurrence of
the Forfeiture Event, if the Forfeiture Event occurred while the Participant was
employed by the Company or a subsidiary or affiliate, or (B) the date that is
six months prior to the date the Participant's employment by the Company or a
subsidiary or affiliate terminated, if the Forfeiture Event occurred after the
Participant ceased to be so employed. For purposes of this Section, the term
"Award Gain" shall mean (i), in respect of a given Option exercise, the product
of (X) the Fair Market Value per share of Stock at the date of such exercise
(without regard to any subsequent change in the market price of shares) minus
the exercise price times (Y) the number of shares as to which the Option was
exercised at that date, and (ii), in respect of any other settlement of an Award
granted to the Participant, the Fair Market Value of the cash or Stock paid or
payable to Participant (regardless of any elective deferral) less any cash or
the Fair Market Value of any Stock or property (other than an Award or award
which would have itself then been forfeitable hereunder and excluding any
payment of tax withholding) paid by the Participant to the Company as a
condition of or in connection such settlement.
              (b)  Events Triggering Forfeiture. The forfeitures specified in
Section 10(a) will be triggered upon the occurrence of any one of the following
Forfeiture Events at any time during Participant's employment by the Company or
a subsidiary or affiliate, or during the one-year period following termination
of such employment:
              (i)  Participant, acting alone or with others, directly or
indirectly, (A) engages, either as employee, employer, consultant, advisor, or
director, or as an owner, investor, partner, or stockholder unless Participant's
interest is insubstantial, in any business in an area or region in which the
Company conducts business at the date the event occurs, which is directly in
competition with a business then conducted by the Company or a subsidiary or
affiliate; (B) induces any customer or supplier of the Company or a subsidiary
or affiliate, with which the Company or a subsidiary or affiliate has a business
relationship, to curtail, cancel, not renew, or not continue his or her or its
business with the Company or any subsidiary or affiliate; or


11

--------------------------------------------------------------------------------





(C) induces, or attempts to influence, any employee of or service provider to
the Company or a subsidiary or affiliate to terminate such employment or
service. The Committee shall, in its discretion, determine which lines of
business the Company conducts on any particular date and which third parties may
reasonably be deemed to be in competition with the Company. For purposes of this
Section 10(b)(i), a Participant's interest as a stockholder is insubstantial if
it represents beneficial ownership of less than five percent of the outstanding
class of stock, and a Participant's interest as an owner, investor, or partner
is insubstantial if it represents ownership, as determined by the Committee in
its discretion, of less than five percent of the outstanding equity of the
entity;
              (ii)  Participant discloses, uses, sells, or otherwise transfers,
except in the course of employment with or other service to the Company or any
subsidiary or affiliate, any confidential or proprietary information of the
Company or any subsidiary or affiliate, including but not limited to information
regarding the Company's current and potential customers, organization,
employees, finances, and methods of operations and investments, so long as such
information has not otherwise been disclosed to the public or is not otherwise
in the public domain (other than by Participant's breach of this provision),
except as required by law or pursuant to legal process, or Participant makes
statements or representations, or otherwise communicates, directly or
indirectly, in writing, orally, or otherwise, or takes any other action which
may, directly or indirectly, disparage or be damaging to the Company or any of
its subsidiaries or affiliates or their respective officers, directors,
employees, advisors, businesses or reputations, except as required by law or
pursuant to legal process; or
              (iii)  Participant fails to cooperate with the Company or any
subsidiary or affiliate in any way, including, without limitation, by making
himself or herself available to testify on behalf of the Company or such
subsidiary or affiliate in any action, suit, or proceeding, whether civil,
criminal, administrative, or investigative, or otherwise fails to assist the
Company or any subsidiary or affiliate in any way, including, without
limitation, in connection with any such action, suit, or proceeding by providing
information and meeting and consulting with members of management of, other
representatives of, or counsel to, the Company or such subsidiary or affiliate,
as reasonably requested.
              (c)  Agreement Does Not Prohibit Competition or Other Participant
Activities. Although the conditions set forth in this Section 10 shall be deemed
to be incorporated into an Award, a Participant is not thereby prohibited from
engaging in any activity, including but not limited to competition with the
Company and its subsidiaries and affiliates. Rather, the non-occurrence of the
Forfeiture Events set forth in Section 10(b) is a condition to the Participant's
right to realize and retain value from his or her compensatory Options and
Awards, and the consequence under the Plan if the Participant engages in an
activity giving rise to any such Forfeiture Event are the forfeitures specified
herein. The Company and Participant shall not be precluded by this provision or
otherwise from entering into other agreements concerning the subject matter of
Sections 10(a) and 10(b).
              (d)  Committee Discretion. The Committee may, in its discretion,
waive in whole or in part the Company's right to forfeiture under this Section,
but no such waiver shall be effective unless evidenced by a writing signed by a
duly authorized officer of the Company. In addition, the Committee may impose
additional conditions on Awards, by inclusion of appropriate provisions in the
document evidencing or governing any such Award.
              11.    General Provisions.    
              (a)  Compliance with Legal and Other Requirements. The Company
may, to the extent deemed necessary or advisable by the Committee and subject to
Section 11(k), postpone the issuance or delivery of Stock or payment of other
benefits under any Award until completion of such registration or qualification
of such Stock or other required action under any federal or state law, rule or
regulation, listing or other required action with respect to any stock exchange
or automated quotation system upon which the Stock or other securities of the
Company are listed or quoted, or compliance with any other obligation of the
Company, as the Committee may consider appropriate, and may require any
Participant to make such representations, furnish such information and comply
with or be subject to such other conditions as it may consider appropriate in
connection with the issuance or delivery of Stock or payment


12

--------------------------------------------------------------------------------





of other benefits in compliance with applicable laws, rules, and regulations,
listing requirements, or other obligations.
              (b)  Limits on Transferability; Beneficiaries. No Award or other
right or interest of a Participant under the Plan shall be pledged, hypothecated
or otherwise encumbered or subject to any lien, obligation or liability of such
Participant to any party (other than the Company or a subsidiary or affiliate
thereof), or assigned or transferred by such Participant otherwise than by will
or the laws of descent and distribution or to a Beneficiary upon the
Participant's death, and such Awards or rights that may be exercisable shall be
exercised during the lifetime of the Participant only by the Participant or his
or her guardian or legal representative. A Beneficiary, transferee, or other
person claiming any rights under the Plan from or through any Participant shall
be subject to all terms and conditions of the Plan and any Award document
applicable to such Participant, except as otherwise determined by the Committee,
and to any additional terms and conditions deemed necessary or appropriate by
the Committee.
              (c)  Adjustments. In the event of any large, special and
non-recurring dividend or other distribution (whether in the form of cash or
property other than Stock), recapitalization, forward or reverse split, Stock
dividend, reorganization, merger, consolidation, spin-off, combination,
repurchase, share exchange, liquidation, dissolution or other similar corporate
transaction or event, the Committee, in order to prevent dilution or enlargement
of a Participant's rights under this Plan shall, in an equitable manner as
determined by the Committee, adjust any or all of (i) the number and kind of
shares of Stock or other securities of the Company or other issuer which are
subject to the Plan, (ii) the number and kind of shares of Stock or other
securities of the Company or other issuer by which annual per-person Award
limitations are measured under Section 5, including the share limits applicable
to non-employee director Awards under Section 5(b), (iii) the number and kind of
shares of Stock or other securities of the Company or other issuer subject to or
deliverable in respect of outstanding Awards and (iv) the exercise price,
settlement price or purchase price relating to any Award or, if deemed
appropriate, the Committee may make provision for a payment of cash or property
to the holder of an outstanding Option (subject to Section 11(l)) or other
Award. In addition, the Committee is authorized to make adjustments in the terms
and conditions of, and the criteria included in, Awards (including
performance-based Awards and performance goals and any hypothetical funding pool
relating thereto) in recognition of unusual or non-recurring events (including,
without limitation, events described in the preceding sentence, as well as
acquisitions and dispositions of businesses and assets, or in response to
changes in applicable laws, regulations, or accounting principles) affecting any
performance conditions.
              (d)  Tax Provisions.
              (i)  Withholding. The Company and any subsidiary or affiliate is
authorized to withhold from any Award granted, any payment relating to an Award
under the Plan, including from a distribution of Stock, or any payroll or other
payment to a Participant, amounts of withholding and other taxes due or
potentially payable in connection with any transaction or event involving an
Award, or to require a Participant to remit to the Company an amount in cash or
other property (including Stock) to satisfy such withholding before taking any
action with respect to an Award, and to take such other action as the Committee
may deem advisable to enable the Company and Participants to satisfy obligations
for the payment of withholding taxes and other tax obligations relating to any
Award, provided that the Committee may allow for additional withholding not to
exceed any maximum statutorily permitted amount. This authority shall include
authority to withhold or receive Stock or other property and to make cash
payments in respect thereof in satisfaction of a Participant's withholding
obligations, either on a mandatory or elective basis in the discretion of the
Committee, or in satisfaction of other tax obligations. The Company can delay
the delivery to a Participant of Stock under any Award to the extent necessary
to allow the Company to determine the amount of withholding to be collected and
to collect and process such withholding.
              (ii)  Required Consent to and Notification of Code Section 83(b)
Election. No election under Section 83(b) of the Code (to include in gross
income in the year of transfer the amounts specified in Code Section 83(b)) or
under a similar provision of the laws of a jurisdiction outside the United
States may be made unless expressly permitted by the terms of the Award document
or by action of the Committee in writing prior to the making of such election.
In any case in which a Participant is permitted to make such an election in
connection with an Award, the


13

--------------------------------------------------------------------------------





Participant shall notify the Company of such election within ten days of filing
notice of the election with the Internal Revenue Service or other governmental
authority, in addition to any filing and notification required pursuant to
regulations issued under Code Section 83(b) or other applicable provision.
              (iii)  Requirement of Notification Upon Disqualifying Disposition
Under Code Section 421(b). If any Participant shall make any disposition of
shares of Stock delivered pursuant to the exercise of an ISO under the
circumstances described in Code Section 421(b) (i.e., a disqualifying
disposition), such Participant shall notify the Company of such disposition
within ten days thereof.
              (e)  Changes to the Plan. The Board may amend, suspend or
terminate the Plan or the Committee's authority to grant Awards under the Plan
at any time and from time to time without the consent of stockholders or
Participants; provided, however, that any amendment to the Plan shall be
submitted to the Company's stockholders for approval not later than the earliest
annual meeting for which the record date is at or after the date of such Board
action:
              (i)  If such stockholder approval is required by any federal or
state law or regulation or the rules of the New York Stock Exchange or any other
stock exchange or automated quotation system on which the Stock may then be
listed or quoted; or
             (ii)  If such amendment would materially increase the number of
shares reserved for issuance and delivery under the Plan; or
              (iii)  If such amendment would alter the provisions of the Plan
restricting the Company's ability to grant Options or SARs with an exercise
price that is not less than the Fair Market Value of Stock; or
              (iv)  In connection with any action to amend or replace previously
granted Options or SARs in a transaction that constitutes a "repricing," as such
term defined herein under Sections 6(b)(ii) and 6(c)(ii).
The Board may otherwise, in its discretion, determine to submit other amendments
to the Plan to stockholders for approval; and provided further, that, without
the consent of an affected Participant, no such Board (or the Committee) action
may materially and adversely affect the rights of such Participant under any
outstanding Award (for this purpose, actions that alter the timing of federal
income taxation of a Participant will not be deemed material unless such action
results in an income tax penalty on the Participant). With regard to other terms
of Awards, the Committee shall have no authority to waive or modify any such
Award term after the Award has been granted to the extent the waived or modified
term would be mandatory under the Plan for any Award newly granted at the date
of the waiver or modification.
              (f)  Right of Setoff. The Company or any subsidiary or affiliate
may, to the extent permitted by applicable law, deduct from and set off against
any amounts the Company or a subsidiary or affiliate may owe to the Participant
from time to time (including amounts payable in connection with any Award, owed
as wages, fringe benefits, or other compensation owed to the Participant), such
amounts as may be owed by the Participant to the Company, including but not
limited to amounts owed under Section 10(a), although the Participant shall
remain liable for any part of the Participant's payment obligation not satisfied
through such deduction and setoff. By accepting any Award granted hereunder, the
Participant agrees to any deduction or setoff under this Section 11(f).
              (g)  Unfunded Status of Awards; Creation of Trusts. To the extent
that any Award is deferred compensation, the Plan is intended to constitute an
"unfunded" plan for deferred compensation with respect to such Award. With
respect to any payments not yet made to a Participant or obligation to deliver
Stock pursuant to an Award, nothing contained in the Plan or any Award shall
give any such Participant any rights that are greater than those of a general
creditor of the Company; provided that the Committee may authorize the creation
of trusts and


14

--------------------------------------------------------------------------------





deposit therein cash, Stock, other Awards or other property, or make other
arrangements to meet the Company's obligations under the Plan. Such trusts or
other arrangements shall be consistent with the "unfunded" status of the Plan
unless the Committee otherwise determines with the consent of each affected
Participant.
              (h)  Non-exclusivity of the Plan. Neither the adoption of the Plan
by the Board nor its submission to the stockholders of the Company for approval
shall be construed as creating any limitations on the power of the Board or a
committee thereof to adopt such other incentive arrangements, apart from the
Plan, as it may deem desirable.
              (i)  Payments in the Event of Forfeitures; Fractional Shares. No
fractional shares of Stock shall be issued or delivered pursuant to the Plan or
any Award. The Committee shall determine whether cash, other Awards or other
property shall be issued or paid in lieu of such fractional shares or whether
such fractional shares or any rights thereto shall be forfeited or otherwise
eliminated.
              (j)  [Intentionally Omitted]
              (k)  Certain Limitations on Awards to Ensure Compliance with Code
Section 409A. For purposes of this Plan, references to an award term or event
(including any authority or right of the Company or a Participant) being
"permitted" under Section 409A mean, for a 409A Award, that the term or event
will not cause the Participant to be liable for payment of interest or a tax
penalty under Section 409A and, for a Non-409A Award, that the term or event
will not cause the Award to be treated as subject to Section 409A. Other
provisions of the Plan notwithstanding, the terms of any 409A Award and any
Non-409A Award, including any authority of the Company and rights of the
Participant with respect to the Award, shall be limited to those terms permitted
under Section 409A, and any terms not permitted under Section 409A shall be
automatically modified and limited to the extent necessary to conform with
Section 409A. For this purpose, other provisions of the Plan notwithstanding,
the Company shall have no authority to accelerate distributions relating to 409A
Awards in excess of the authority permitted under Section 409A, and any
distribution subject to Section 409A(a)(2)(A)(i) (separation from service) to a
"key employee" as defined under Section 409A(a)(2)(B)(i), shall not occur
earlier than the earliest time permitted under Section 409A(a)(2)(B)(i).
              (l)  Certain Limitations Relating to Accounting Treatment of
Awards. Other provisions of the Plan notwithstanding, the Committee's authority
under the Plan (including under Sections 8(c), 11(c) and 11(d)) is limited to
the extent necessary to ensure that any Option or other Award of a type that the
Committee has intended to be subject to fixed accounting shall not become
subject to "variable" accounting solely due to the existence of such authority,
unless the Committee specifically determines that the Award shall remain
outstanding despite such "variable" accounting.
              (m)  Governing Law. The validity, construction, and effect of the
Plan, any rules and regulations relating to the Plan and any Award document
shall be determined in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of laws, and applicable
provisions of federal law.
              (n)  Awards to Participants Outside the United States. The
Committee may modify the terms of any Award under the Plan made to or held by a
Participant who is then resident or primarily employed outside of the United
States in any manner deemed by the Committee to be necessary or appropriate in
order that such Award shall conform to laws, regulations, and customs of the
country in which the Participant is then resident or primarily employed, or so
that the value and other benefits of the Award to the Participant, as affected
by foreign tax laws and other restrictions applicable as a result of the
Participant's residence or employment abroad shall be comparable to the value of
such an Award to a Participant who is resident or primarily employed in the
United States. An Award may be modified under this Section 11(n) in a manner
that is inconsistent with the express terms of the Plan, so long as such
modifications will not contravene any applicable law or regulation or result in
actual liability under Section 16(b) of the Exchange Act for the Participant
whose Award is modified.
              (o)  Limitation on Rights Conferred under Plan. Neither the Plan
nor any action taken hereunder shall be construed as (i) giving any Eligible
Person or Participant the right to continue as an Eligible Person or Participant
or in the employ or service of the Company or a subsidiary or affiliate,
(ii) interfering in any way with the right of the Company or a subsidiary or
affiliate to terminate any Eligible Person's or Participant's employment or
service at any


15

--------------------------------------------------------------------------------





time (subject to the terms and provisions of any separate written agreements),
(iii) giving an Eligible Person or Participant any claim to be granted any Award
under the Plan or to be treated uniformly with other Participants and employees,
or (iv) conferring on a Participant any of the rights of a stockholder of the
Company unless and until the Participant is duly issued or transferred shares of
Stock in accordance with the terms of an Award or an Option is duly exercised.
Except as expressly provided in the Plan and an Award document, neither the Plan
nor any Award document shall confer on any person other than the Company and the
Participant any rights or remedies thereunder.
              (p)  Severability; Entire Agreement. If any of the provisions of
the Plan or any Award document is finally held to be invalid, illegal or
unenforceable (whether in whole or in part), such provision shall be deemed
modified to the extent, but only to the extent, of such invalidity, illegality
or unenforceability, and the remaining provisions shall not be affected thereby;
provided, that, if any of such provisions is finally held to be invalid,
illegal, or unenforceable because it exceeds the maximum scope determined to be
acceptable to permit such provision to be enforceable, such provision shall be
deemed to be modified to the minimum extent necessary to modify such scope in
order to make such provision enforceable hereunder. The Plan and any agreements
or documents designated by the Committee as setting forth the terms of an Award
contain the entire agreement of the parties with respect to the subject matter
thereof and supersede all prior agreements, promises, covenants, arrangements,
communications, representations and warranties between them, whether written or
oral with respect to the subject matter thereof.
              (q)  Plan Effective Date and Termination. The Plan as hereby
amended shall become effective if, and at such time as, the stockholders of the
Company have approved it in accordance with applicable law and stock exchange
requirements. The Board may suspend or terminate the Plan at any time. Unless
earlier terminated by action of the Board, the authority of the Committee to
make grants under the Plan shall terminate on the date that is ten years after
the latest date upon which stockholders of the Company have approved the Plan,
and the Plan will remain in effect until such time as no Stock remains available
for delivery under the Plan, or as set forth above, and the Company has no
further rights or obligations under the Plan with respect to outstanding Awards
under the Plan.






16